                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


DANIEL LEE ROBINSON (#127348)                                         CIVIL ACTION NO.

VERSUS                                                                18-491-JWD-EWD

JAMES LeBLANC, ET AL.

                                                    ORDER

         Before the Court are two Motions to Stay Discovery: the first 1 filed by Defendants Tim

Hooper, James LeBlanc, Preety Singh and Craig White; the second 2 filed by Defendants Todd

Barrere, and Eric Hinyard. Defendants have asserted the defense of qualified immunity in Motions

to Dismiss that are pending before the Court. 3

         When the qualified immunity defense has been raised, discovery is generally not allowed

until resolution of that threshold issue unless the court determines that it is unable to rule on the

qualified immunity defense without additional facts:

         The Fifth Circuit has long held that an assertion of qualified immunity shields a
         government official from discovery that is “avoidable or overly broad.” Lion
         Boulos v. Wilson, 834 F.2d 504, 507 (5th Cir. 1987). As clarification, the Lion
         Boulos court explained that it is only when the district court “is unable to rule on
         the immunity defense without further clarification of the facts” and when the
         discovery order is “narrowly tailored to uncover only those facts needed to rule on
         the immunity claim,” that an order allowing limited discovery is neither avoidable
         nor overly broad. Lion Boulos, 834 F.2d at 507-08. However, discovery on the issue
         of qualified immunity “must not proceed until the district court first finds that the
         plaintiff’s pleadings assert facts which, if true, would overcome the defense of
         qualified immunity.” Wicks v. Miss. State Emp’t Servs., 41 F.3d 991, 994 (5th Cir.
         1995); Brown v. Texas A & M Univ., 804 F.2d 327, 333 (5th Cir. 1986) (“[T]he
         issue of qualified immunity is a threshold question, and until this threshold
         immunity question is resolved, discovery should not be allowed.”); Backe v.
         LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012) (citing Lion Boulos, 834 F.2d at 507-
         08) (emphasis in original) (“[A] plaintiff seeking to overcome qualified immunity

1
  R. Doc. 11.
2
  R. Doc. 25.
3
  See R. Docs. 10-1, pp. 10-14 r. Doc. 24-1, pp. 10-14.
        must plead specific facts that both allow the court to draw the reasonable inference
        that the defendant is liable for the harm he has alleged and that defeat a qualified
        immunity defense with equal specificity. After the district court finds a plaintiff has
        so pled, if the court remains ‘unable to rule on the immunity defense without further
        clarification of the facts’ it may issue a discovery order ‘narrowly tailored to
        uncover only those facts needed to rule on the immunity claim.’”). 4

        Accordingly, finding good cause to grant Defendants’ Motions to Stay Discovery,

        IT IS ORDERED that Defendants’ Motions to Stay Discovery 5 are hereby GRANTED,

and discovery is hereby STAYED pending a resolution of Defendants’ Motions to Dismiss 6 that

raise the defense of qualified immunity. The parties are advised that, upon the issuance of a final

Ruling on Defendants’ pending Motions to Dismiss, and in the event that the Motions are not

granted in Defendants’ favor, the parties may recommence discovery and shall have a period of 90

days from the date of the Ruling to complete discovery and shall have a period of 120 days from

that date within which to file cross-motions for summary judgment.

        Signed in Baton Rouge, Louisiana, on July 24, 2019.



                                                 S
                                                 ERIN WILDER-DOOMES
                                                 UNITED STATES MAGISTRATE JUDGE




4
  Wilson v. Sharp, No. CV 17-84-SDD-EWD, 2017 WL 4685002, at *2 (M.D. La. Oct. 18, 2017).
5
  R. Docs. 11 & 25.
6
  R. Doc. 10 & 24.

                                                    2
